Name: Commission Regulation (EC) No 2019/97 of 15 October 1997 on additional quantities of textile products to be made available to Romania
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  international trade;  leather and textile industries;  trade
 Date Published: nan

 L 284/38 EN Official Journal of the European Communities 16. 10 . 97 COMMISSION REGULATION (EC) No 2019/97 of 15 October 1997 on additional quantities of textile products to be made available to Romania Whereas the quantities in question , in relation to total imports of these products into the European Community, are unlikely to cause market disruption if the goods are released into free circulation; Whereas Article 8 of Regulation (EEC) 3030/93 allows the Commission to open up additional opportunities for imports under particular circumstances; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ('), as last amended by Commission Regulation (EC) No 1445/97 (2), and in particular Article 8 thereof, Whereas, following unsatisfied demand within the Community, the competent authorities of Romania requested that an additional quantity be made available for Romania for category 7 for the quota year 1997; Whereas for the category concerned the flexibility provi ­ sions specified in Annex VIII to Regulation (EEC) No 3030/93 have been used to the full extent; Whereas the Additional Protocol to the Europe Agree ­ ment on trade in textile products between the Com ­ munity and Romania will expire, and the quantitative restrictions will be eliminated, on 31 December 1997; Whereas, for the category concerned, following the elimi ­ nation of import duties on 1 January 1997 for textile products originating in Romania and imported into the Community, there was a substantial shift from importa ­ tions under the quota established for the economic outward processing regime to importations under the direct quota; HAS ADOPTED THIS REGULATION: Article 1 The following additional quantity shall be made available to Romania for which it can issue export licenses during the quota year 1997 :  category 7 : 250 000 pieces . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 October 1997. For the Commission Leon BRITTAN Vice-President (&gt;) OJ L 275, 8 . 11 . 1993, p . 1 . 2 OJ L 198 , 25. 7. 1997, p. 1 .